FILED
                                                                    FEBRUARY 8, 2022
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division III

         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

STATE OF WASHINGTON,                          )           No. 37557-9-III
                                              )
                       Respondent,            )
                                              )
              v.                              )           UNPUBLISHED OPINION
                                              )
FERNANDO MARCOS GUTIERREZ,                    )
                                              )
                       Appellant.             )

       LAWRENCE-BERREY, J. — Fernando Marcos Gutierrez appeals after a jury found

him guilty as an accomplice of the aggravated first degree murder of Arturo Sosa and the

first degree kidnapping and first degree assault of Jose Cano Barrientos. We affirm

Gutierrez’s convictions, but remand for the trial court to apply the correct same criminal

conduct test to the kidnapping and assault convictions.

                                          FACTS

       Eustolia Campuzano had been in a relationship with Arturo Sosa for almost three

years before breaking up with him in November 2016. Campuzano moved out of the

home they shared together and into Paula Rodriguez’s home.

       Ms. Rodriguez informed Campuzano that she knew some people who could scare

Sosa. Ms. Rodriguez took Campuzano to see these people: Fernando Marcos Gutierrez

and Gustavo Tapia Rodriguez. Campuzano told these men about Sosa and how she

wanted to scare him.
No. 37557-9-III
State v. Fernando Marcos Gutierrez


      Gutierrez and others developed a plan. Gutierrez told Julio Albarran Varona that

he, Albarran Varona, Tapia Rodriguez, and Ambrosio Villanueva were going to beat up

Sosa for hitting Campuzano and causing two screws to be placed into her jaw. On the

evening of December 8, 2016, these four men and Salvador Gomez armed themselves

with guns and went to Ms. Rodriguez’s home. Gutierrez had a .40 caliber handgun.

Tapia Rodriguez had a .45 caliber handgun.

      Tapia Rodriguez told Campuzano they were going to scare Sosa. Most of them

drank alcohol and consumed crystal methamphetamine throughout the night.

      In the early morning hours of December 9, 2016, Tapia Rodriguez, Gutierrez,

Villanueva, Albarran Varona, and Campuzano got into Tapia Rodriguez’s GMC Yukon

and drove to Sosa’s house. They parked on the side of the road near the house until Sosa

and a second person, Jose Cano Barrientos, left the house in Cano Barrientos’s Ford

Explorer. Tapia Rodriguez and his crew followed in the Yukon.

      After they reached the highway, Tapia Rodriguez began flashing his lights on and

off until Cano Barrientos pulled over to see if something was wrong. Tapia Rodriguez

parked his Yukon behind Cano Barrientos’s Explorer.

      Three or four men got out of the Yukon, all armed with firearms equipped with

silencers. Tapia Rodriguez and Gutierrez approached Cano Barrientos’s vehicle with


                                             2
No. 37557-9-III
State v. Fernando Marcos Gutierrez


guns drawn; Tapia Rodriguez went to the driver’s side and Gutierrez went to the front

passenger side. They ordered Cano Barrientos and Sosa out of the Explorer at gunpoint.

Deoxyribonucleic acid (DNA) taken from the outside front passenger door handle of

Cano Barrientos’s vehicle matched Gutierrez’s DNA.

       Tapia Rodriguez and Gutierrez ordered Cano Barrientos and Sosa to kneel

between the two vehicles. They told Cano Barrientos and Sosa, “te voy matar,” which

means, “I’m going to kill you.” Report of Proceedings (RP)1 at 1198. They cocked their

guns and pointed them at the heads of Cano Barrientos and Sosa.

       By this time, the plan to beat up Sosa had changed to killing both men. Tapia

Rodriguez later remarked to Albarran Varona, “[S]ometimes when things don’t work out

the right way, people have to die.” RP at 926.

       Realizing that both men were about to be killed, Albarran Varona warned Tapia

Rodriguez that there was traffic on the highway. The armed men then loaded Cano

Barrientos and Sosa into the back seat of Cano Barrientos’s Explorer.

       Cano Barrientos sat in the back driver’s-side seat, Sosa sat in the back center seat,

and Tapia Rodriguez sat in the back passenger-side seat next to Sosa, pointing a gun at



       1
        “RP” references are to the verbatim report of proceedings of the trial unless
otherwise indicated.

                                             3
No. 37557-9-III
State v. Fernando Marcos Gutierrez


him and Cano Barrientos. Albarran Varona was in the driver’s seat, holding a pistol with

a chambered round. Gutierrez, Villanueva, and Campuzano were in Tapia Rodriguez’s

Yukon, the lead vehicle, while Albarran Varona followed in Cano Barrientos’s Explorer.

       About one mile down the road, Sosa and Cano Barrientos tried to wrestle the gun

from Tapia Rodriguez. While driving, Albarran Varona pointed his pistol at Sosa. Cano

Barrientos then began choking Albarran Varona so he would not shoot Sosa. Albarran

Varona fired his gun and the bullet hit Cano Barrientos in his upper chest, near his

collarbone, causing him to collapse between the two front seats. Once Albarran Varona

regained control of the car, he looked back and saw Tapia Rodriguez put his gun to

Sosa’s head and shoot three times.

       With Gutierrez’s help, the men got their guns, some shell casings, and a magazine

and left in Tapia Rodriguez’s Yukon. Before leaving, Gutierrez made Campuzano look at

Sosa’s body and threatened to kill her if she said anything.

       Cano Barrientos survived. Sosa died.

       Charges

       The State filed a consolidated information against Gutierrez and Tapia Rodriguez.

For Sosa’s killing, the State charged both men with murder in the first degree and

murder in the second degree, and alleged various special allegations, including


                                             4
No. 37557-9-III
State v. Fernando Marcos Gutierrez


allegations that would support a sentence of aggravated first degree murder under

RCW 10.95.020(11)(d). For Cano Barrientos’s abduction, the State charged both men

with first degree kidnapping and first degree assault and alleged various special

allegations.

       Albarran Varona was not charged but agreed to testify against Tapia Rodriguez

and Gutierrez in exchange for a plea deal in a different murder case.

       Jury Voir Dire

       During voir dire, venire juror 16 expressed his opinion, that, as an immigrant from

Russia, he experienced prejudice and hostility from others. He admitted he had racist

thoughts when he was younger but his feelings changed because he kept an open mind

and became more educated and aware. When jurors were asked whether anyone was

going to hold Tapia Rodriguez’s Mexican name or heritage against him, no one, including

juror 16, answered affirmatively. However, when asked if everyone felt comfortable not

delving into immigration issues because they lacked relevance to the case, juror 16 said,

“Given that I came to this country legally, I think it will bother me.” RP at 507. “It

would influence my decision, I would think.” Id. Following up on juror 16’s comments,

counsel for Tapia Rodriguez clarified that his client’s immigration status is irrelevant to

both the facts and the charges. Juror 16 responded, “Sure, I think that thought would still


                                              5
No. 37557-9-III
State v. Fernando Marcos Gutierrez


linger in the back of my mind.” Id. at 508. When defense counsel asked, “Would you

hold that against him,” juror 16 answered, “Yes.” Id. Juror 16 then said, “[i]t might be”

problematic for him even if the judge instructed him to ignore it. Id. Juror 16 explained

why it was difficult for him to set aside his opinion on illegal immigration:

              JUROR [16]: . . . [Me] and my family came here legally, and it was
       very hard to do so. We followed the proper channels to get to this country
       legally. And so when you see somebody do it illegally, it doesn’t matter
       what skin color they are, they’re coming from Canada, it doesn’t matter. If
       they’re doing something illegally, they’re breaking the law, they’re breaking
       the law in this country.

Id. at 508-09. He acknowledged that there are justifications—such as genocide or gang

infestation—for fleeing a dangerous country and such justifications would possibly

change his mind. Yet, even knowing there is a possibility that Tapia Rodriguez fled a

dangerous country, he would hold it against him. Finally, when counsel for Tapia

Rodriguez asked, “[I]s there anything we could convince you or say to you, even with the

judge’s instruction, say, you shouldn’t hold that, that shouldn’t be a factor,” juror 16 said,

“I’m ready to listen.” Id. at 510. He admitted he had already judged Tapia Rodriguez

“[t]o some degree,” but repeated, “Like I said, I’m willing to listen.” Id.

       Counsel for the State and the codefendants challenged several jurors for cause, but

none challenged juror 16 for cause. Counsel also exercised their peremptory challenges,




                                              6
No. 37557-9-III
State v. Fernando Marcos Gutierrez


but none exercised a peremptory challenge to remove juror 16. Each attorney confirmed

that the jury ultimately empaneled, which included juror 16, was the jury he selected.

       Pretrial Motions in Limine

       In pretrial proceedings, Tapia Rodriguez moved to prohibit attorney Smitty

Hagopian, Albarran Varona’s former defense attorney, from testifying based on

relevance, impermissible bolstering and vouching for Albarran Varona. The State

intended to ask Hagopian about his research into protection for people who cooperate

with the State and to establish that Albarran Varona had not received the State’s

investigatory records before his free talk with law enforcement. The court identified

Albarran Varona’s credibility as the central issue and found the expected testimony was

factual and not improper bolstering or vouching. Based on its findings, the court denied

Tapia Rodriguez’s motion in limine.

       During trial, defense counsel elicited testimony from Albarran Varona that

Hagopian had prepared him for a free talk with law enforcement and went through the

facts of this case.

       Hagopian testified he had previously represented Albarran Varona in a murder

case and worked out a plea agreement with the State. Part of the agreement required

Albarran Varona to tell the State everything he knew about any crimes of which he was


                                             7
No. 37557-9-III
State v. Fernando Marcos Gutierrez


aware. Hagopian had no discovery from the State related to the present case, so he had no

evidence to share with his client before the free talk with law enforcement. Hagopian sat

in on the free talk and heard Albarran Varona reiterate what he had previously heard from

his client.

       Jury Instructions

       The State proposed a set of instructions, including a modified Washington Pattern

Jury Instruction accomplice liability instruction. The modification added the following

language to the standard instruction: “If the defendant is an accomplice to the crime of

assault in any degree, he is deemed to be an accomplice in any other degree of assault.”

CP at 246. Counsel for Gutierrez proposed additional instructions that contained similar

modification language, but, instead of discussing “assault,” the modifications discussed

“murder” and “kidnapping.” CP at 46-47. The parties agreed to consolidate the

modifications into an agreed accomplice liability instruction.

       Counsel for Gutierrez explained:

       I filed some instructions earlier last week. . . . There are not too many.
       Since you haven’t read them, I’ll make it a little quicker. The first two I’ve
       cited, which are relying on WPIC 10.51, [the accomplice liability
       instruction]. [The prosecutor] and I agreed to incorporate that in what’s
       now one of the state’s supplemental instructions. Which explains why they
       did that. So their Supplemental Instruction 10.51, I’m satisfied with,
       because it incorporates what wasn’t incorporated in their original set of
       instructions. Which is what I wrote. . . .

                                             8
No. 37557-9-III
State v. Fernando Marcos Gutierrez


RP at 2617.

       The trial court gave the agreed accomplice liability instruction, which read:

               A person is guilty of a crime if it is committed by the conduct of
       another person for which he or she is legally accountable. A person is
       legally accountable for the conduct of another person when he or she is an
       accomplice of such other person in the commission of the crime.
               A person is an accomplice in the commission of a crime if, with
       knowledge that it will promote or facilitate the commission of the crime, he
       or she either:
               (1) solicits, commands, encourages, or requests another person to
       commit the crime; or
               (2) aids or agrees to aid another person in planning or committing
       the crime.
               The word “aid” means all assistance whether given by words, acts,
       encouragement, support, or presence. A person who is present at the scene
       and ready to assist by his or her presence is aiding in the commission of the
       crime. However, more than mere presence and knowledge of the criminal
       activity of another must be shown to establish that a person present is an
       accomplice.
               A person who is an accomplice in the commission of a crime is
       guilty of that crime whether present at the scene or not.
               If the defendant is an accomplice to the crime of murder in any
       degree, he is deemed to be an accomplice in any other degree of murder.
               If the defendant is an accomplice to the crime of assault in any
       degree, he is deemed to be an accomplice in any other degree of assault.
               If the defendant is an accomplice to the crime of kidnapping in any
       degree, he is deemed to be an accomplice in any other degree of
       kidnapping.

CP at 63 (italics added to show the two sentences Gutierrez requested; underlining added

to assist the reader in an issue raised on appeal).




                                               9
No. 37557-9-III
State v. Fernando Marcos Gutierrez


       State’s Closing Argument

       During closing arguments, the State referred to the court’s accomplice liability

instruction several times. The prosecutor argued that accomplice liability means: “[I]f

you’re helping somebody commit a crime with the knowledge that they’re committing a

crime, you’re guilty of that crime. That’s what the law says.” RP at 2720. He explained

to the jury, “[Y]ou and your buddy go up to fight somebody” and “your buddy pulls out a

gun and shoots them, you’re responsible for that shooting, because you committed a

lower level of assault, and your buddy raised it up to the next level.” RP at 2721. He

concluded that these same “rules” apply to kidnapping and murder. RP at 2722.

       Jury Verdict

       After deliberating, the jury returned verdicts finding Gutierrez and his codefendant

guilty of all charges, and answered “yes” as to all enhancements, including the

enhancement supporting the sentence of aggravated first degree murder.

       Sentencing

       Gutierrez, citing State v. Dunaway, 109 Wn.2d 207, 743 P.2d 1237 (1987), and

other authorities, argued that his convictions of first degree assault and first degree

kidnapping against Cano Barrientos should be considered the same criminal conduct for

purposes of calculating his offender score and running the convictions concurrently. The


                                              10
No. 37557-9-III
State v. Fernando Marcos Gutierrez


trial court, however, applied the statutory intent analysis in State v. Chenoweth, 185

Wn.2d 218, 370 P.3d 6 (2016), to conclude that the crimes were not the same criminal

conduct, consistent with the most recently published Court of Appeals opinion in State v.

Johnson, 12 Wn. App. 2d 201, 460 P.3d 1091 (2020), aff’d, 197 Wn.2d 740, 487 P.3d 893

(2021). Concluding that “the most recent published case law appears to apply this

statutory element analysis versus the objective factual analysis that was done previously,”

the trial court found that the assault and kidnapping offenses did not “match statutorily.”

RP (Apr. 20, 2020) at 126-27. The trial court reasoned:

       So, the—the element that is different here is the intent to inflict “great
       bodily harm”, which is an element that is separate and apart from the other
       charge. And when you do that objective statutory element review then,
       because there is a difference it does not appear [that they] can be considered
       the same conduct, same criminal conduct.
              So, at this point I am going to make a decision in favor of the State
       on this issue and we’ll count those separately.

Id. at 127.

       The trial court sentenced Gutierrez to life without parole for aggravated first

degree murder, 210 months for first degree assault, and 144 months for first degree

kidnapping. All sentences were ordered to run consecutively.




                                             11
No. 37557-9-III
State v. Fernando Marcos Gutierrez


                                       ANALYSIS

       A.     SUFFICIENT EVIDENCE SUPPORTS THE AGGRAVATED MURDER CONVICTION

       Gutierrez contends the State failed to produce sufficient evidence that he was a

major participant in the aggravating circumstances of Sosa’s murder.

       When a defendant challenges the sufficiency of the evidence, the proper inquiry is

whether, after viewing the evidence in the light most favorable to the State, any rational

trier of fact could have found the essential elements of the crime beyond a reasonable

doubt. State v. Salinas, 119 Wn.2d 192, 201, 829 P.2d 1068 (1992). “[A]ll reasonable

inferences from the evidence must be drawn in favor of the State and interpreted most

strongly against the defendant.” Id. This court’s role is not to reweigh the evidence or to

substitute its judgment for that of the jury. State v. Green, 94 Wn.2d 216, 221, 616 P.2d

628 (1980) (plurality opinion). Instead, because the jurors observed testimony firsthand,

this court defers to the jury’s decision regarding the persuasiveness of and the appropriate

weight to be given to the evidence. State v. Thomas, 150 Wn.2d 821, 874-75, 83 P.3d

970 (2004).

       Accomplice liability can apply to any crime, including aggravated first degree

murder. State v. Mak, 105 Wn.2d 692, 739-40, 744, 718 P.2d 407 (1986). Generally, to

be an accomplice, the defendant must either (1) solicit, command, encourage, or request


                                             12
No. 37557-9-III
State v. Fernando Marcos Gutierrez


that the principal commit the crime, or (2) aid or agree to aid the principal in planning or

committing it. RCW 9A.08.020(3)(a)(i),(ii). These acts must be done with the

knowledge that they will promote or facilitate the commission of the crime. Id.

“[B]ecause only general knowledge is required, even if the charged crime is aggravated,

premeditated first degree murder . . . ‘the crime’ for purposes of accomplice liability is

murder, regardless of degree.” In re Pers. Restraint of Sarausad, 109 Wn. App. 824, 835,

39 P.3d 308 (2001). In other words, to prove accomplice liability for Sosa’s first degree

murder, the State had to prove that Gutierrez generally knew that he was facilitating

Sosa’s murder. Additionally, to prove accomplice liability to support an aggravated

murder sentence, the State also had to prove that Gutierrez was a “major participant” in

the acts giving rise to Sosa’s murder, which depends on his conduct, not the principal’s

conduct. See State v. Roberts, 142 Wn.2d 471, 502-03, 14 P.3d 713 (2000); In re Pers.

Restraint of Howerton, 109 Wn. App. 494, 503-04, 36 P.3d 565 (2001).

       There is ample evidence that Gutierrez was a major participant in the events that

led to Sosa’s murder: Gutierrez was armed with a firearm—a .40-caliber handgun. He

was a passenger in the Yukon that followed Cano Barrientos’s Explorer on the highway.

Once the vehicles pulled over on the side of the highway, Gutierrez got out of the Yukon

armed with his firearm, approached the Explorer’s front passenger window with his gun


                                             13
No. 37557-9-III
State v. Fernando Marcos Gutierrez


drawn, and ordered Sosa out of the vehicle. DNA taken from the outside front passenger

door handle of Cano Barrientos’s Explorer matched Gutierrez’s DNA. Gutierrez and

Tapia Rodriguez ordered Sosa and Cano Barrientos to kneel, said they were going to kill

them, and pointed their guns at the men’s heads.

      The State’s theory at trial was the plan to beat up Sosa had changed by the time

Gutierrez and Tapia Rodriguez had the two men kneel between the parked vehicles. The

State asked Albarran Varona if he knew why the plan had changed. He answered that he

did not know at the time, but later Tapia Rodriguez told him, “[S]ometimes when things

don’t work out the right way, people have to die.” RP at 926. The evidence, construed in

the light most favorable to the State, shows that Gutierrez and Tapia Rodriguez were

about to execute the two men when Albarran Varona warned them of approaching traffic.

At that point, the decision was made to drive the two men somewhere else.

      The evidence, construed in the light most favorable to the State, shows Gutierrez

was not merely present and did not simply encourage or aid Tapia Rodriguez in

kidnapping and murdering Sosa. Gutierrez, himself, initiated Sosa’s abduction by

ordering Sosa out of the Explorer at gunpoint. Gutierrez, himself, was about to kill Sosa

on the side of the road. Thus, the record shows that Gutierrez was a major participant in

the murder of Sosa.


                                            14
No. 37557-9-III
State v. Fernando Marcos Gutierrez


       B.     WE DECLINE TO REVIEW AN UNPRESERVED CLAIM OF INSTRUCTIONAL ERROR

       For the first time on appeal, Gutierrez assigns error to the jury instruction defining

accomplice liability. He argues the accomplice liability instruction was erroneous and

deprived him of his constitutional right to a fair trial because it told the jury it was

required to find accomplice liability under circumstances where the law only allows the

jury to find accomplice liability.2 Gutierrez focuses on the word “deemed,” which

appears three times toward the bottom of the instruction fully quoted earlier. The State

responds that this court should decline to review this issue because Gutierrez invited the

alleged error. We agree.

       The invited error doctrine prohibits a party from complaining of an error when that

party materially contributes to it. In re Estate of Reugh, 10 Wn. App. 2d 20, 62, 447 P.3d

544 (2019). The doctrine applies when the party “takes affirmative and voluntary action

that induces the trial court to take an action that party later challenges on appeal.”

Lavigne v. Chase, Haskell, Hayes & Kalamon, PS, 112 Wn. App. 677, 681, 50 P.3d 306



       2
         Gutierrez also argues the instruction was constitutionally erroneous by
diminishing the State’s burden of proof because it allowed the State to argue Gutierrez
was an accomplice to the crime because he was promoting a crime. We disagree that the
instruction permitted this argument. But to the extent the prosecutor ineloquently made
that argument, Gutierrez fails to raise or sufficiently analyze a prosecutorial misconduct
claim.

                                               15
No. 37557-9-III
State v. Fernando Marcos Gutierrez


(2002). Invited error of “whatever kind”—even constitutional error—may not be

complained of on appeal by the party inviting the error. State v. Studd, 137 Wn.2d 533,

546, 973 P.2d 1049 (1999) (invited error doctrine applied to requested Washington

Pattern Jury Instruction subsequently ruled unconstitutional; recognizing strictness of

rule, but refusing to apply a more flexible approach).

       Here, Gutierrez proposed two of the three sentences of which he now complains.

In addition, he told the trial court he approved the entire instruction. These affirmative

acts induced the trial court to give the modified accomplice liability instruction. We

conclude that the invited error doctrine precludes review of this claim of error.

       C.     WE DECLINE TO REVIEW THE CLAIM OF ERROR RELATED TO HAGOPIAN’S
              TESTIMONY

       Gutierrez argues the trial court erroneously allowed Albarran Varona’s former

defense attorney turned deputy prosecutor, Smitty Hagopian, to testify at trial. Gutierrez

contends that Hagopian’s testimony was more prejudicial than probative, constituted

vouching and witness bolstering, and failed to satisfy ER 801’s prior consistent statement

standard.

       Gutierrez did not object to Hagopian’s testimony, either in a pretrial motion in

limine or during trial. His defense counsel instead said that he was not counsel in a

previous unrelated murder trial involving Gutierrez and was at a substantial disadvantage

                                             16
No. 37557-9-III
State v. Fernando Marcos Gutierrez


when discussing what occurred during that case. This statement was not couched as an

objection and it garnered no ruling from the trial court. Instead, Gutierrez’s codefendant

filed a motion in limine to exclude Hagopian’s testimony as irrelevant and improper

vouching or bolstering.

       “Without an objection, an evidentiary error is not preserved for appeal. Appellant

cannot rely upon the objection of a codefendant’s counsel to preserve an evidentiary error

on appeal.” State v. Davis, 141 Wn.2d 798, 850, 10 P.3d 977 (2000) (footnote omitted).

We therefore decline to review this claim of error.

       D.     SENTENCING ERROR

       Gutierrez contends the trial court abused its discretion by applying the wrong legal

standard when it determined his assault and kidnapping convictions were not the same

criminal conduct. He asks that we apply the correct legal standard, conclude the two

convictions are the same criminal conduct, score them as one offense, and remand for

resentencing. We agree in part with Gutierrez’s arguments.

       Whenever a person is convicted of two or more current offenses that constitute the

same criminal conduct, the offenses are counted as one crime. RCW 9.94A.589(1)(a).

“Same criminal conduct” “means two or more crimes that require the same criminal

intent, are committed at the same time and place, and involve the same victim.” Id.


                                            17
No. 37557-9-III
State v. Fernando Marcos Gutierrez


         The parties accurately note that appellate courts have applied different tests in

analyzing same criminal conduct. The inconsistency arises because of two arguably

irreconcilable Supreme Court cases. Both cases apply different same criminal conduct

tests.

         In Dunaway, the court held that the same criminal conduct test turns on whether

the defendant’s objective criminal intent changed from one crime to the next. 109 Wn.2d

at 214-15. Years later, in Chenoweth, the court held that rape and incest charges arising

from the same incident are not the same criminal conduct because the legislature had

adopted distinct mens rea for each of the two offenses. 185 Wn.2d at 221. More

succinctly, Dunaway views the same criminal conduct test as an inquiry into the

defendant’s intent, while Chenoweth views the same criminal conduct test as an inquiry

into the statutory mens rea.

         We recently reconciled both cases in State v. Westwood, No. 37750-4-III, (Wash.

Ct. App. Dec. 16, 2021), http://www.courts.wa.gov/opinions/pdf/377504_pub.pdf.

There, we noted that the Supreme Court has continued to follow Dunaway and that

Chenoweth did not explicitly overrule Dunaway and its progeny. Westwood, slip op. at

10. We therefore limited Chenoweth to cases involving rape and incest. Id. at 10-11.

The trial court did not have the benefit of Westwood prior to sentencing. It


                                               18
No. 37557-9-III
State v. Fernando Marcos Gutierrez


understandably applied the Chenoweth test, reasoning that the most recent Court of

Appeals authority controlled. In doing so, it erred.

       We nevertheless decline Gutierrez’s invitation to be the court that applies the

Dunaway test. The Dunaway test must be conducted by the trial court. The trial court

heard the evidence, is better equipped to conduct a hearing, and is the appropriate tribunal

for the necessary factual findings.

       We remand for the trial court to determine whether Gutierrez’s convictions for first

degree kidnapping and first degree assault are the same criminal conduct. In making this

determination, it should apply the Dunaway test, as more fully explained in Westwood. If

the trial court determines that Gutierrez’s kidnapping conviction and assault conviction

arise out of the same criminal conduct, these two offenses must be scored as one

conviction.3

       E.      CONSTITUTIONAL RIGHT TO A FAIR TRIAL

       By supplemental brief, Gutierrez contends his constitutional right to a fair trial was

denied when the trial court allowed a venire juror to be seated even though the juror was

biased against persons who are in the United States illegally. He asserts the trial court


       3
        We further note that a party, at resentencing, may submit issues not raised on
appeal to ensure the trial court enters the appropriate sentence. State v. Davenport, 140
Wn. App. 925, 932, 167 P.3d 1221 (2007).

                                             19
No. 37557-9-III
State v. Fernando Marcos Gutierrez


was required to remove the venire juror sua sponte. We disagree. Gutierrez’s argument

assumes the trial court knew Gutierrez was in the United States illegally.

       A defendant has a constitutional right to an unbiased jury trial. State v. Demery,

144 Wn.2d 753, 759, 30 P.3d 1278 (2001) (plurality opinion); City of Cheney v.

Grunewald, 55 Wn. App. 807, 810, 780 P.2d 1332 (1989). The presence of a biased juror

cannot be harmless and allowing a biased juror to serve on a jury requires a new trial

without a showing of prejudice. State v. Irby, 187 Wn. App. 183, 193, 347 P.3d 1103

(2015). If the juror demonstrates actual bias, empaneling the biased juror is a manifest

error. Id.

       A trial judge is obligated to excuse a biased juror even if no party challenges the

juror. State v. Guevara Diaz, 11 Wn. App. 2d 843, 855, 456 P.3d 869, review denied, 195

Wn.2d 1025, 466 P.3d 772 (2020). A trial court’s erroneous failure to remove a biased

juror requires a new trial without demonstrating prejudice. Id.

       Venire juror 16 expressed bias against individuals, regardless of their country of

origin, who enter the United States illegally. He said he would listen to the evidence, but

he also admitted he might have prejudged Tapia Rodriguez to some degree even though

he did not know his immigration status.




                                             20
No. 37557-9-III
State v. Fernando Marcos Gutierrez


       There is nothing in the record that shows the trial court knew, at the time of jury

selection, Gutierrez was in the United States illegally.4 Defense counsel actively

challenged jurors for cause but failed to challenge juror 16. This permitted the trial court

to infer that defense counsel would produce evidence that their clients were legal

residents. Had Gutierrez requested to admit such evidence, the trial court would have

allowed it.5

       Because the trial court did not know that Gutierrez was in the United States

illegally, only conjecture supported juror 16’s removal. A trial court should be reluctant

to interfere with a defendant’s constitutional right to present their defense, including

strategic decisions made during voir dire. State v. Lawler, 194 Wn. App. 275, 285, 374

P.3d 278 (2016) (citing State v. Coristine, 177 Wn.2d 370, 374-76, 300 P.3d 400 (2013)).

The trial court exercised proper restraint here.




       4
         The trial court knew that Gutierrez had once been picked up and released the
same day by Immigration and Customs Enforcement. This brief detention even warrants
the belief that Gutierrez was in the United States legally.
       5
        Toward the end of trial, Tapia Rodriguez sought to admit evidence that he was
born in Texas and was a United States resident. The trial court commented that it would
have allowed the evidence but for the State convincing it that the evidence was
fraudulent.

                                             21
No. 37557-9-III
State v. Fernando Marcos Gutierrez


       Affirmed, but remanded for resentencing.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursua nt
                                                                               to

RCW 2.06.040.



                                          Lawrence-Berrey, J.
                                                                              j
WE CONCUR:




                                         Staab, J.




                                           22